DETAILED ACTION
                                         Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 25, 2021, the applicants have canceled claims 11-12 and 17 and furthermore, have amended claims 1-8, 10, 13 and 18-19.
3. Claims 1-10, 13-14 and 18-19 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Oct. 25, 2021 have been fully considered but they are not persuasive regarding enablement rejection of instant claims 18-19. The applicants have amended claims to overcome prior art rejection where instant variable B represents fused heteroaryl ring (benzothiazole ring) in the instant compounds. In regard to enablement rejection, the applicants mention exhibits A and B in support of enablement. The examiner does not agree with these arguments. The applicants have not provided any prior art references such as NPL documents showing well established utility of FXR activators in various disease conditions mentioned in instant claims 18 and 19 such as hepatitis B, stroke, myocardial infarction, type II diabetes etc.

Conclusion
5. Rejection of instant claims 18 and 19 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.

NEW       GROUNDS    OF    REJECTION
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claim19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends upon claim 17 which has been canceled.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. Claims 1, 3-4, 6, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chao (WO2018/039386 A1, cited on applicant’s form 1449).
Chao discloses compounds for treating FXR-mediated diseases (see claims 23-29). The compounds I-52 (see page 217), I-101 (see page 229), I-102 (see page 231), I-109 and I-112 (see page 238), I-114 (see page 242), I-117 (see page 242), I-117 (see page 249), I-118 (see page 250), I-120 (see page 255), I-55 (see page 221), I-145 (see page 289), I-178 (see page 334) and I-180 (see page 337) disclosed by Chao anticipate the instant claims when variable B represents phenyl or heteroaryl ring, R1 represents .

Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. Claims 1-10, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (WO2018/039386 A1, cited on applicant’s form 1449).
Chao discloses compounds for treating FXR-mediated diseases (see claims 23-29). The compounds I-12 (see page 162) and I-2 (see table 2 on page 146) disclosed by Chao meet all the limitations of instant claims when instant variable B represents benzothiazole ring (fused heteroaryl ring), R1 represents cyclopropyl group, Ar represents phenyl, M is CH2 and both X1 and X2 represent O in the instant compounds 
In regard to compound I-2 disclosed by Chao on page 146, this compound meets all the limitations of instant claims when instant variable B represents benzothiazole ring (fused heteroaryl ring), R1 represents cyclopropyl group, Ar represents phenyl and both X1 and X2 represent O in the instant compounds except that instant variable M represents C(=O) group instead of instant CH2 group. However, the generic teachings of Chao suggest this interchangeability for instant variable M as shown by compounds of formulae (Ik), (Il), (Im) and (In) on page 26. Therefore, it would have been obvious to one skilled in the art to prepare instant compounds by modifying compound I-2 disclosed by Chao without affecting their utility for treating FXR-mediated disease conditions with reasonable expectation of success.

13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                  /CHARANJIT AULAKH/                                  Primary Examiner, Art Unit 1625